DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/349,428 and response filed on 20 September 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 79, 81, 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0128823 to Akcasu et al (Akcasu).
Regarding Claim 79
a holder to removably hold the military training cartridge (not specifically labeled, see fig.1a for the casing surrounding propellant 12), the military training cartridge being distinct from the activation mechanism (training cartridge 10 is distinct from cartridge casing surrounding propellant 12);
a trigger module configured to trigger the military training cartridge (trigger of a 40mm grenade launcher, not shown, but discussed in at least paragraph 48);
a wireless communication assembly coupled to the trigger module (considered to be the receiver in at least paragraph 59) and configured to receive a wireless signal (at least paragraphs 43, 59).
Regarding Claim 81, Akcasu discloses the activation mechanism of claim 79, wherein the wireless communication assembly comprises an RF communication assembly (at least paragraphs 43, 59) and a personal area network assembly (at least paragraph 135).
Regarding Claim 83, Akcasu discloses the activation mechanism of claim 79, wherein the wireless communication assembly is configured to transmit device event data in real-time, comprising position data (at least paragraphs 111, 122, 136 disclose GPS data for position data).

Allowable Subject Matter
Claims 66-78 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to fairly disclose or teach an activation device for a military training cartridge comprising a controller, a holder, and a trigger module .
Claims 80, 82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN COOPER/Primary Examiner, Art Unit 3641